IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


KETA GAS & OIL COMPANY, A         : No. 125 MAL 2020
PENNSYLVANIA CORPORATION,         :
FORMERLY KETA REALTY COMPANY      :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
           v.                     :
                                  :
                                  :
THOMAS E. PROCTOR, JAMES H.       :
PROCTOR, THOMAS E. PROCTOR, JR.,  :
ANNE PROCTOR RICE, EMILY PROCTOR :
MANDELL, LYDIA W. THACHER,        :
AUGUSTA PROCTOR, ELLEN O.         :
PROCTOR, SARAH JOSLIN, ABEL H.    :
PROCTOR AND MASSACHUSETTS         :
GENERAL HOSPITAL, HEIRS LEGATEES  :
AND DEVISEES UNDER THE WILL OF    :
THOMAS E. PROCTOR, AND ALL        :
PERSONS CLAIMING UNDER OR         :
THROUGH THE ABOVE, AND BRINKER    :
HUNTING CLUB, A NON-PROFIT        :
CORPORATION                       :
                                  :
                                  :
           v.                     :
                                  :
                                  :
ANADARKO E&P ONSHORE, LLC,        :
SOUTHWESTERN ENERGY               :
PRODUCTION COMPANY, AND           :
INTERNATIONAL DEVELOPMENT         :
CORPORATION                       :
                                  :
                                  :
PETITION OF: TRUSTEES OF THE      :
THOMAS E. PROCTOR HEIRS TRUST     :
AND TRUSTEES OF THE MARGARET O.F. :
PROCTOR TRUST                     :
                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of September, 2020, the Petition for Allowance of Appeal

is DENIED.   The Application for Leave to file Post-Submission Communication is

DENIED.




                               [125 MAL 2020] - 2